DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 07, 2022 has been entered.

Claims 12-21 have been amended.
Claims 1-22 are pending.

Response to Arguments
 

35 U.S.C. 103 Rejections
	Applicant’s arguments filed in the communications on 02/07/2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive. 

 Allowable Subject Matter
Claim 4-5, 7-8, 10 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, 11-14, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Radcliffe et al. (U.S. PGPub 2015/0163273) in view of Sathyanarayana et al. (U.S. PGPub 2019/0036986).

As per claim 1, Radcliffe teaches a method comprising: 
receiving a plurality of segments of a content stream (Radcliffe, see paragraph [0021], …the network device 108 inspects data packets on network interfaces (e.g., the media client 104) being monitored. …the network device 108 …receives the packet 116 in the network 114)
generating, a manifest comprising a modified segment duration parameter; and sending, to a user device, the manifest (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client).
Radcliffe doesn’t explicitly teach determining, based on a duration of each segment of the plurality of segments, an average segment duration determining that the average segment duration exceeds a first threshold; generating, based on the average segment duration exceeding the first threshold, a manifest comprising a modified segment duration parameter.
(Sathyanarayana, see paragraph [0039], For instance, the average duration of a segment can be computed based on the difference in start times of two consecutive segments) determining that the average segment duration exceeds a first threshold generating, based on the average segment duration exceeding the first threshold, a manifest comprising a modified segment duration parameter (Sathyanarayana, see paragraph [0041], The process compares (at 460) the manifest timestamp against a staleness quotient. More specifically, the comparison involves determining whether the difference between a current timestamp and the manifest timestamp is greater than the staleness quotient. …the staleness quotient is set as two times the average segment duration. This staleness quotient provides sufficient time for the source to recover from a temporary error without significantly interrupting client playback of the live stream, but also provides sufficient time for the client to failover to a different source should the problem persistent at the original source. In particular, the client requests some number of segments ahead of its current playback position. The next segments are prefetched and buffered at the client. Should there be a problem in requesting updated manifests or segments, the client can continue playback from the buffered segments. By setting the staleness quotient to be two times the average segment duration, a client that buffers three segments ahead of its current playback position should be able to complete the failover to a new source without exhausting the segment buffer and without interruption to the live stream playback).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sathyanarayana and apply them on the teaching of Radcliffe as doing so would help in detecting manifests that become stale due to persistent issues that prevent the updating of the manifests for an extended period of time (Sathyanarayana, see paragraph [0008]).

In analogous art Sathyanarayana teaches the method of claim 1, further comprising modifying based on the modified segment duration the first threshold (Sathyanarayana, see paragraph [0041], The process compares (at 460) the manifest timestamp against a staleness quotient. More specifically, the comparison involves determining whether the difference between a current timestamp and the manifest timestamp is greater than the staleness quotient. …the staleness quotient is set as two times the average segment duration. This staleness quotient provides sufficient time for the source to recover from a temporary error without significantly interrupting client playback of the live stream, but also provides sufficient time for the client to failover to a different source should the problem persistent at the original source. In particular, the client requests some number of segments ahead of its current playback position. The next segments are prefetched and buffered at the client. Should there be a problem in requesting updated manifests or segments, the client can continue playback from the buffered segments. By setting the staleness quotient to be two times the average segment duration, a client that buffers three segments ahead of its current playback position should be able to complete the failover to a new source without exhausting the segment buffer and without interruption to the live stream playback).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sathyanarayana and apply them on the teaching of Radcliffe as doing so would help in detecting manifests that become stale due to persistent issues that prevent the updating of the manifests for an extended period of time (Sathyanarayana, see paragraph [0008]).

(Radcliffe, see paragraph [0034], [0035]).

As per claim 6, Radcliffe-Sathyanarayana teaches the method of claim 1, wherein generating the manifest comprises generating the manifest based on a manifest template wherein the manifest template comprises the modified segment duration parameter (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client 104, such that the current estimated media quality 124 of the modified media stream 130 is consistent with the target media quality 126).


As per claim 9, Radcliffe teaches a method comprising:
 encoding based on a first segment duration parameter a plurality of first content segments; (Radcliffe, see paragraph [0034], [0035], [0050], the media processing element 304 can perform format conversion for improved compression efficiency, whereby the output media stream being encoded can be converted to different more efficient format)
sending to a content packaging device the plurality of first content segments (Radcliffe, see paragraph [0019])
 determining an aggregate segment duration of the plurality of first content segments; (Radcliffe, see paragraph [0034], [0035], the network device 108 calculates a current estimated media quality 124 using a presentation-quality algorithm, a lookup table, application metadata, or a quality estimation heuristic. The network device 108 may continuously calculate the current estimated media quality lever 124 throughout the playback of the media stream 112, at predetermined intervals, once per media stream, randomly, or a combination of these, to estimate the current estimated quality for the user of the media client 104 device) and
 sending, to a user device, a modified segment duration parameter of (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client)
Radcliffe doesn’t teach sending, to a user device, a modified segment duration parameter of a manifest file when the aggregate segment duration satisfies a first threshold.
In analogous art -Sathyanarayana teaches transmitting, to a user device, a modified segment duration parameter of a manifest file when the aggregate segment duration satisfies a first threshold (Sathyanarayana, see paragraph [0041], The process compares (at 460) the manifest timestamp against a staleness quotient. More specifically, the comparison involves determining whether the difference between a current timestamp and the manifest timestamp is greater than the staleness quotient. …the staleness quotient is set as two times the average segment duration. This staleness quotient provides sufficient time for the source to recover from a temporary error without significantly interrupting client playback of the live stream, but also provides sufficient time for the client to failover to a different source should the problem persistent at the original source. In particular, the client requests some number of segments ahead of its current playback position. The next segments are prefetched and buffered at the client. Should there be a problem in requesting updated manifests or segments, the client can continue playback from the buffered segments. By setting the staleness quotient to be two times the average segment duration, a client that buffers three segments ahead of its current playback position should be able to complete the failover to a new source without exhausting the segment buffer and without interruption to the live stream playback).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sathyanarayana and apply them on the teaching of Radcliffe as doing so would help in detecting manifests that become stale due to persistent issues that prevent the updating of the manifests for an extended period of time (Sathyanarayana, see paragraph [0008]).


As per claim 11, Radcliffe doesn’t explicitly teach the method of claim 9, wherein the aggregate segment duration comprises at least one of an average segment duration or a means-squared segment duration. 
In analogous art Sathyanarayana teaches the method of claim 9, wherein the aggregate segment duration comprises at least one of an average segment duration or a means-squared segment duration (Sathyanarayana, see paragraph [0039], The process parses (at 430) the manifest retrieved from the cache or received via a subrequest after receiving the stale message. In parsing the stale manifest, the process obtains (at 440) the average or maximum duration of segments for the implicated live stream. In the case of the HTTP Live Streaming (HLS) specification, the maximum segment duration is available as a value of the “#EXT-X-TARGETDURATION” tag. In some embodiments, the intermediary server derives the average segment duration from timing information associated with segments identified in the manifest. For instance, the average duration of a segment can be computed based on the difference in start times of two consecutive segments).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sathyanarayana and apply them on the teaching of Radcliffe as doing so would help in detecting manifests that become stale due to persistent issues that prevent the updating of the manifests for an extended period of time (Sathyanarayana, see paragraph [0008]).


As per claim 12, 
		[Rejection rational for claim 1 is applicable].

As per claim 13, 
		[Rejection rational for claim 2 is applicable].

As per claim 14, Radcliffe-Sathyanarayana teaches the apparatus of claim 12, wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to determine based on a minimum segment duration of the plurality of segments and a maximum segment duration of the plurality of segments the modified segment duration parameter (Radcliffe, see paragraph [0034], [0035]).


As per claim 17, Radcliffe-Sathyanarayana teaches the apparatus of claim 12, wherein the processor executable instructions that, cause the apparatus to generate the manifest cause the apparatus to generate the manifest based on a manifest template, wherein the manifest template comprises  the modified segment duration parameter. (Radcliffe, see paragraph [0038], The modified data packet 128 comprises a modified media stream 130, a modified manifest 132, or both, depending on the adaptive streaming control mechanisms 122 used by the adaptive streaming controller 120. The modified data packet 128 is transmitted to the media client 104, such that the current estimated media quality 124 of the modified media stream 130 is consistent with the target media quality 126).


As per claim 18 and 19
		[Rejection rational for claim 7 is applicable].

As per claim 20, 
[Rejection rational for claim 1 and 9 is applicable].

As per claim 21, 
		[Rejection rational for claim 7 is applicable].

As per claim 22, Radcliffe doesn’t explicitly teach the apparatus of claim 20, wherein the aggregate segment duration comprises at least one of an average segment duration or a means-squared segment duration.
In analogous art Sathyanarayana teaches the apparatus of claim 20, wherein the aggregate segment duration comprises at least one of an average segment duration or a means-squared segment duration (Sathyanarayana, see paragraph [0039], The process parses (at 430) the manifest retrieved from the cache or received via a subrequest after receiving the stale message. In parsing the stale manifest, the process obtains (at 440) the average or maximum duration of segments for the implicated live stream. In the case of the HTTP Live Streaming (HLS) specification, the maximum segment duration is available as a value of the “#EXT-X-TARGETDURATION” tag. In some embodiments, the intermediary server derives the average segment duration from timing information associated with segments identified in the manifest. For instance, the average duration of a segment can be computed based on the difference in start times of two consecutive segments).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Sathyanarayana and apply them on the teaching of Radcliffe as doing so would help in detecting manifests that become stale due to persistent issues that prevent the updating of the manifests for an extended period of time (Sathyanarayana, see paragraph [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449